Order filed February 11, 2020




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00003-CV
                                   ____________

                      NEWS NOW BAYTOWN, Appellant

                                         V.

   CITY OF BAYTOWN, MARK MILLER-PIO, NATASHA BARRETT,
                        Appellees


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1144879

                                    ORDER

      Appellant’s brief was due February 3, 2020. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
March 4, 2020, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.